DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Patent Application Publication No. 2022/0086805).

Regarding Claim 1, Zhang et al. discloses A method of transmitting a sidelink signal by a user equipment (UE) in a wireless communication system supporting sidelink (Zhang et al. discloses a method and apparatus for selecting resources in V2X communications (par [0015])), the method comprising: determining a plurality of candidate resources based on reserved resources sensed from a predetermined resource pool and a received strength of a signal (Zhang et al. discloses that UE determines a configuration information of one or more transmission resource pools (par [0080][0081]); a resource pool that allows the random (RM) resource selection mode is called an RM resource pool, and a resource pool that does not allow the RM resource selection mode is called a partial-channel-sensing based (PS) resource pool (par [0081]); the channel busy ratio (CBR) threshold allowed by a resource pool represents that when a CBR value of a resource pool is smaller than the CBR threshold, a UE that supports the PS resource selection mode is able to select a resource from the resource pool, or otherwise, this type of UE is not allowed to select a resource from the resource pool (par [0098]); UE measures the CBR and the CBR is defined as a ratio of resources, sidelink-receiving signal strength indicators of which are higher than a specific threshold, to all the resources in a specific time range (par [0101]; Claim 1)[NOTE: Based on the received strength of a signal, CBR is determined, and if the measured CBR is smaller than the CBR threshold, the RM resource pool becomes a plurality of candidate resource, otherwise, PS resource pool is chosen]); determining whether to perform additional carrier sensing for selecting a transmission resource from among the plural candidate resources, based on an attribute of the sidelink signal or an attribute of a packet included in the sidelink signal (Zhang et al. discloses that the configuration information includes a resource selection mode allowed by the one or more transmission resource pools (par [0081]); UE performs partial channel sensing when CBR value (R.sub.n) is larger than the CBR threshold (par [0104]); that CBR is defined as a ratio of resources, Sidelink-receiving signal strength indicators of which are higher than a specific threshold, to all the resources in a specific time range (par [0101]); a value of the CBR threshold is inversely correlated with the priority of data transmitted by the UE (par [0104]); UE performs partial channel sensing when configuration information of the PS resource pool including a priority of data allowed to be transmitted by the PS resource pool, and a priority of the data packet to be transmitted by the UE is higher than the priority of data allowed to be transmitted by the PS resource pool (par [0020][0081][0098])); selecting the transmission resource after performing the carrier sensing for the plural candidate resources until a predetermined timing, based on performing the carrier sensing (Zhang et al. discloses that the UE selects transmission resources according to a corresponding resource selection mode from the transmission pool (par [0109]); UE selects channel sensing window (par [0108][0110])); and transmitting the sidelink signal on the selected transmission resource (Zhang et al. discloses that the UE transmits physical signal through the transmission resource (par [0109])).  

Regarding Claim 2, Zhang et al. discloses The method of claim 1, and further, Zhang et al. discloses wherein the attribute of the packet is at least one of periodicity of the packet, priority of the packet, or a latency requirement and reliability demanded for the packet (Zhang et al. discloses that UE performs partial channel sensing when configuration information of the PS resource pool including a priority of data allowed to be transmitted by the PS resource pool, and a priority of the data packet to be transmitted by the UE is higher than the priority of data allowed to be transmitted by the PS resource pool (par [0020][0081][0098]), indicating that the attribute of the packet is priority of the packet).  

Regarding Claim 3, Zhang et al. discloses The method of claim 2, and further, Zhang et al. discloses wherein whether to perform the carrier sensing is determined based on a result of comparing a preset threshold time with a time from a specific timing to a timing at which latency of transmission of the packet according to the latency requirement is permitted (Zhang et al. discloses that the UE adopts the RM resource selection mode with resource reservation in response to a priority of data to be transmitted is higher than a priority of data allowed to semi-statically occupy resources configured for the transmission resource pool (par [0027]), indicating that when priority is high (i.e. low latency requirement) necessitating the packet to be transmitted at certain time, then carrier sensing is not performed).  

Regarding Claim 7, Zhang et al. discloses The method of claim 1, and further, Zhang et al. discloses wherein the predetermined resource pool is determined according to the attribute of the sidelink signal or the attribute of the packet among a plurality of resource pools (Zhang et al. discloses that the channel busy ratio (CBR) threshold allowed by a resource pool represents that when a CBR value of a resource pool is smaller than the CBR threshold, a UE that supports the PS resource selection mode is able to select a resource from the resource pool, or otherwise, this type of UE is not allowed to select a resource from the resource pool (par [0098])).  

Regarding Claim 8, Zhang et al. discloses The method of claim 7, and further, Zhang et al. discloses wherein the plural resource pools include a first resource pool in which only selection of the transmission resource is permitted according to performing the carrier sensing and a second resource pool in which only random selection of the transmission resource is permitted without performing carrier sensing (Zhang et al. discloses that if the UE supports the PS resource selection mode, then the UE starts to perform channel sensing in the PS resource pool when the CBR in the RM resource pool is higher than a certain threshold (par [0096]); when the degree of congestion of the RM resource pool is low, the UE selects the transmission resource from the RM resource pool through the RM resource selection mode, and when the RM resource pool is congested, UEs that support partial channel sensing are unloaded into the PS resource pool (par [0112]); RM resource pool allows random resource selection and the PS resource pool does not allow random resource selection (par [0019])).

Regarding Claim 9, Zhang et al. discloses The method of claim 8, and further, Zhang et al. discloses wherein the plural resource pools further include a third resource pool in which selection of the transmission resource according to performing the carrier sensing or random selection of the transmission resource without performing the carrier sensing is permitted (Zhang et al. discloses that a resource pool that allows the RM resource selection mode is called an RM resource pool, and a resource pool that does not allow the RM resource selection mode is called a PS resource pool (par [0081]); the RM resource pool and the PS resource pool is partially overlap (par [0081]), indicating that the part of overlapping resources allows both carrier sensing or random selection of transmission resource without carrier sensing).  

Regarding Claim 15, Zhang et al. discloses An apparatus (UE) for transmitting a sidelink signal in a wireless communication system supporting sidelink (Zhang et al. discloses a method and apparatus for selecting resources in V2X communications (par [0015])), the apparatus comprising: a processor (processing module (par [0293]; FIG. 18)); and a memory  (computer-readable storage medium (par [0297]; FIG. 18)) connected to the processor, wherein the processor is configured to determine a plurality of candidate resources based on reserved resources sensed from a predetermined resource pool and a received strength of a signal (Zhang et al. discloses that UE determines a configuration information of one or more transmission resource pools (par [0080][0081]); a resource pool that allows the random (RM) resource selection mode is called an RM resource pool, and a resource pool that does not allow the RM resource selection mode is called a partial-channel-sensing based (PS) resource pool (par [0081]); the channel busy ratio (CBR) threshold allowed by a resource pool represents that when a CBR value of a resource pool is smaller than the CBR threshold, a UE that supports the PS resource selection mode is able to select a resource from the resource pool, or otherwise, this type of UE is not allowed to select a resource from the resource pool (par [0098]); UE measures the CBR and the CBR is defined as a ratio of resources, sidelink-receiving signal strength indicators of which are higher than a specific threshold, to all the resources in a specific time range (par [0101]; Claim 1)[NOTE: Based on the received strength of a signal, CBR is determined, and if the measured CBR is smaller than the CBR threshold, the RM resource pool becomes a plurality of candidate resource, otherwise, PS resource pool is chosen]), determine whether to perform additional carrier sensing for selecting a transmission resource from among the plural candidate resources, based on an attribute of the sidelink signal or an attribute of a packet included in the sidelink signal (Zhang et al. discloses that the configuration information includes a resource selection mode allowed by the one or more transmission resource pools (par [0081]); UE performs partial channel sensing when CBR value (R.sub.n) is larger than the CBR threshold (par [0104]); that CBR is defined as a ratio of resources, Sidelink-receiving signal strength indicators of which are higher than a specific threshold, to all the resources in a specific time range (par [0101]); a value of the CBR threshold is inversely correlated with the priority of data transmitted by the UE (par [0104]); UE performs partial channel sensing when configuration information of the PS resource pool including a priority of data allowed to be transmitted by the PS resource pool, and a priority of the data packet to be transmitted by the UE is higher than the priority of data allowed to be transmitted by the PS resource pool (par [0020][0081][0098])), select the transmission resource after performing the carrier sensing for the plural candidate resources until a predetermined timing, based on performing the carrier sensing (Zhang et al. discloses that the UE selects transmission resources according to a corresponding resource selection mode from the transmission pool (par [0109]); UE selects channel sensing window (par [0108][0110])), and generate the sidelink signal to be transmitted on the selected transmission resource (Zhang et al. discloses that the UE transmits physical signal through the transmission resource (par [0109]), indicating generation of the sidelink signal).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication No. 2022/0086805) and further in view of Feng et al. (WO 2018/027528A1).

Regarding Claim 4, Zhang et al. discloses The method of claim 1, however, Zhang et al. does not teach wherein the predetermined timing is determined based on a timing at which latency of transmission of the packet according to the latency requirement of the packet is permitted.  Feng et al. teaches such a limitation. 
	Feng et al. is directed to improved radio resource selection and sensing for V2X transmissions.  More specifically, Feng et al. teaches that a transmission window is defined, starting at the point where the data became available, within which the transmission should be finished so as to comply with delay requirements of the data (page 25, lines 16-18).  Further, Feng et al. teaches that a sensing window is defined as a period of time before the data became available and during which the sensing operation obtained information about the radio resources in the transmission window (page 25, lines 19-21).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the predetermined timing is determined based on a timing at which latency of transmission of the packet according to the latency requirement of the packet is permitted, as taught by Feng et al.  The modification would have allowed the system to comply with delay requirements of the data (see Feng et al., page 25, lines 16-18). 

Regarding Claim 6, Zhang et al. discloses The method of claim 1, and further, Zhang et al. teaches wherein, based on non-performing the carrier sensing, the transmission resource is randomly selected from among resources having received strengths less than a preset threshold among the plural candidate resources (Zhang et al. teaches that UE selects a resource according to an RM resource selection mode from the RM resource pool (par [0091][0096])).  
	Although teaching that the UE selects a resource randomly as noted above, Zhang et al. does not teach wherein, based on non-performing the carrier sensing, the transmission resource is randomly selected from among resources having received strengths less than a preset threshold among the plural candidate resources.  Feng et al. teaches such a limitation. 
	Feng et al. is directed to improved radio resource selection and sensing for V2X transmissions.  More specifically, Feng et al. teaches UE selects suitable radio resources with a relatively low received signal strength prediction (page 33, lines 22-25). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the transmission resource is randomly selected from among resources having received strengths less than a preset threshold among the plural candidate resources, as taught by Feng et al.  The modification would have allowed the system to bypass the sensing procedures (see Feng et al., page 33, lines 22-25). 

Regarding Claim 10, the combined teachings of Zhang et al. and Feng et al. teach The method of claim 6, and further, the references teach wherein, based on non-demand for periodic transmission of the packet, the transmission resource is selected after the carrier sensing is performed until the predetermined timing (Zhang et al. teaches that the reservation resource is a resource reserved for a high priority service or an aperiodic service and includes a consecutive R PRB (par [0224]), indicating that for the periodic service, carrier sensing is performed), and wherein, based on demand for periodic transmission of the packet, the transmission resource is randomly selected from among the plural candidate resources without performing the carrier sensing (Zhang et al. teaches that the reservation resource is a resource reserved for a high priority service or an aperiodic service and includes a consecutive R PRB (par [0224]); UE adopts the RM resource selection mode with resource reservation in response to a priority of data to be transmitted is higher than a priority of data allowed to semi-statically occupy resources configured for the transmission resource pool (par [0027])).  

Regarding Claim 11, the combined teachings of Zhang et al. and Feng et al. teach The method of claim 6, and further, the references teach wherein, based on priority of the packet equal to or higher than a preset threshold, the transmission resource is selected after the carrier sensing is performed until the predetermined timing (Zhang et al. teaches that a value of the CBR threshold is inversely correlated with the priority of data transmitted by the UE (par [0104]); when a CBR value of a resource pool is smaller than the CBE threshold, a UE that supports the PS resource selection mode is able to select a resource from the resource pool (par [0098])), and wherein, based on priority of the packet lower than the preset threshold, the transmission resource is randomly selected from among the plural candidate resources without performing the carrier sensing (Zhang et al. teaches that otherwise, this type of UE is not allowed to select a resource from the resource pool (par [0098])).  

Regarding Claim 13, Zhang et al. discloses The method of claim 1, however, Zhang et al. does not explicitly teach wherein the attribute of the sidelink signal is at least one of a level of a modulation and coding scheme (MCS), a size of a message included in the sidelink signal, or a variation degree of the size of the message.  Feng et al. teaches such a limitation. 
	Feng et al. is directed to improved radio resource selection and sensing for V2X transmissions.  More specifically, Feng et al. teaches that transmission parameters include modulation scheme (page 6, lines 32-34). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that attribute of the sidelink signal is a level of a modulation and coding scheme, as taught by Feng et al.  The modification would have allowed the system to perform transmission appropriately (see Feng et al., page 6, lines 32-34). 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication No. 2022/0086805) and further in view of Lenovo, “Resource pool for V2V” 3GPP TSG RAN WG1 Meeting #84bis, R1-162734, April 2016 (hereinafter referred to as “Lenovo”).

Regarding Claim 5, Zhang et al.discloses The method of claim 1, however, Zhang et al. does not explicitly teach wherein the predetermined timing is determined based on a timing at which a backoff timer which is decreased upon sensing a received strength less than a preset threshold reaches a predetermined value.  Lenovo teaches such a limitation. 
	Lenovo teaches that sensing is performed based on the comparison between the received energy level of the REs in the SA PRBs and a threshold, and in time domain, the first symbol of each subframe can be used by transmitting UEs to perform sensing.  Further, Lenovo teaches in the first symbol, if the received energy of one sensing is below the threshold, then transmitting UE draws a random backoff counter in the window and subtracts 1 if the received energy in each following sensing is still below the threshold (page 5, first paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the predetermined timing is determined based on a timing at which a backoff timer which is decreased upon sensing a received strength less than a preset threshold reaches a predetermined value, as taught by Lenovo.  The modification would have allowed the system to reduce the resource collision among multiple Tx UEs (see Lenovo, page 33, page 5, first paragraph). 

Regarding Claim 14, the combined teachings of Zhang et al. and Lenovo teach The method of claim 5, and further, the references teach wherein the backoff counter has a count value determined within a preset range based on at least one of priority, reliability, or latency requirement of the packet (Zhang et al. teaches that CBR threshold allowed by the resource pool is correlated with a priority of data transmitted by the UE (par [0104]); Lenovo teaches utilizing backoff counter (page 5, first paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that backoff counter has count value determined within a preset range, as taught by Lenovo.  The modification would have allowed the system to reduce the resource collision among multiple Tx UEs (see Lenovo, page 33, page 5, first paragraph). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication No. 2022/0086805), Feng et al. (WO 2018/027528A1), and further in view of Zee et al. (WO 2016/072908A1).

Regarding Claim 12, the combined teachings of Zhang et al. and Feng et al. teach The method of claim 6, and further, the references teach wherein, based on a latency requirement for the packet less than a preset latency time, the transmission resource is selected after the carrier sensing is performed until the predetermined timing (Zhang et al. teaches that the reservation resource is a resource reserved for a high priority service or an aperiodic service and includes a consecutive R PRB (par [0224]), indicating that for the non- priority service (i.e., small value of latency requirement), carrier sensing is performed), and wherein, based on a latency requirement for the packet equal to or greater than the preset latency time, the transmission resource is randomly selected from among the plural candidate resources without performing the carrier sensing (Zhang et al. teaches that the reservation resource is a resource reserved for a high priority service or an aperiodic service and includes a consecutive R PRB (par [0224]), indicating that for the priority service (i.e., large value of latency requirement), random selection without carrier sensing).  
	Although implying the relationship between the priority and the latency requirement, because such a relationship is not explicitly taught, the references do not explicitly teach based on a latency requirement for the packet less than a preset latency time, the transmission resource is selected after the carrier sensing is performed until the predetermined timing; and wherein, based on a latency requirement for the packet equal to or greater than the preset latency time, the transmission resource is randomly selected from among the plural candidate resources without performing the carrier sensing.  However, Zee teaches such a relationship. 
	Zee et al. is directed to dynamic listen before talk in licensed assisted access.  More specifically, Zee et al. teaches that larger values (such as 1.5) is used for low latency requirements, and smaller values (such as 0.1) is used for best effort categories (par [0072]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. and Feng et al. so that smaller value is used for best effort categories, as taught by Zee et al.  The modification would have allowed the system to differentiate the greed (urgency) factor for different QoS requirements (see Zee et al., par [0072]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication No. 2022/0086805) and further in view of Park (EP 3121084A2).

Regarding Claim 16, Zhang et al. teaches The apparatus of claim 15, and although teaching V2V communication, Zhang et al. does not explicitly teach wherein the processor switches a driving mode of the apparatus from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode, based on reception of user input.  Park teaches such a limitation. 
	Park is directed to vehicle auxiliary device and vehicle.  More specifically, Park teaches that autonomous vehicle is switched between an autonomous driving mode and a manual mode according to user input (par [0021]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang et al. so that processor switches a driving mode of the apparatus from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode, based on reception of user input, as taught by Park.  The modification would have allowed the system to provide a function of an autonomous driving function according to a user (see Park, par [0322]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414